Citation Nr: 0505688	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  02-15 303A	)	DATE
	)
	)




THE ISSUE

Whether Board of Veterans Appeals decisions dated in April 
1963, June 1964, or March 1973 that denied service connection 
for bronchial asthma should be revised or reversed based on 
clear and unmistakable error.  

(The issue of an earlier effective date than November 9, 2001 
for the grant of service connection for bronchial asthma will 
be the subject of a separate Board decision.)  




REPRESENTATION

Moving party represented by:  Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The moving party served on active duty from April 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals (the 
Board) based upon a September 2004 motion for revision or 
reversal of Board decisions dated in April 1963, June 1964 
and March 1973 which denied the moving party's claim of 
service connection for bronchial asthma.  The basis for the 
motion was alleged clear and unmistakable error (CUE).  See 
38 U.S.C.A. § 7111(West 2002); 38 C.F.R. §§ 20.1400 et seq. 
(2004).  



FINDINGS OF FACT

1.  The Board denied the moving party's claim of service 
connection for bronchial asthma in decisions dated in April 
1963, June 1964 and March 1973. 

2.  The moving party has alleged that the Board erred by not 
considering private medical evidence, by not providing 
adequate reasons or bases for its decision and by otherwise 
failing to follow or ignoring governing law and regulations.  

3.  The moving party has alleged that these errors on the 
part of the Board in April 1963, June 1964 and March 1973 
constituted clear and unmistakable error (CUE) in the Board's 
decisions.  

4.  The Board's April 1963, June 1964 and March 1973 
decisions were supported by the evidence then of record and 
were consistent with the law and regulations then in effect.  



CONCLUSION OF LAW

The April 1963, June 1964 and March 1973 Board decisions 
denying service connection for bronchial asthma were not 
clearly and unmistakably erroneous and cannot be revised or 
reversed based on CUE. 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party seeks to have Board decisions dated in April 
1963, June 1964 and May 1973 which denied his claim of 
entitlement to service connection for bronchial asthma 
revised or reversed based on CUE.  

The Board initially notes that the March 1973 Board decision 
is final.  See 38 C.F.R. § 20.1100 (2004).  



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The VCAA emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated, and it affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  

In this case, the Board finds that the provisions of the VCAA 
are inapplicable to this case.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].  

It is clear that the VCAA is not applicable to cases 
involving requests for revision of a final Board decision 
based on CUE.  See Simmons v Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 417 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) [VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"].  


Relevant Law and Regulations

VA regulations define what constitutes CUE and what does not, 
and they provide in pertinent part:

(a) General. Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.  

(b) Record to be reviewed. --(1) General. Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made. . . .

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error. -- (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist. The Secretary's failure to 
fulfill the duty to assist. 

(3) Evaluation of evidence. A disagreement as to 
how the facts were weighed or evaluated.  

(e) Change in interpretation. Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change made in the interpretation 
of the statute or regulation.  38 C.F.R. § 20.1403 
(2004).  

The Board further notes that the definition of CUE was based 
on prior rulings of the United States Court of Appeals for 
Veterans Claims (the Court).  More specifically, it was 
observed that Congress intended that the adopt the Court's 
interpretation of the term "CUE."  

Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE." 143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
[remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage].  Therefore, the Board is permitted to 
seek guidance from years of Court decisions regarding CUE.

The Board notes that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-4 (1992).  "It must always be remembered that 
CUE is a very specific and rare kind of 'error'."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  


Factual Background

April 1963 Board decision

The service medical records are negative for any complaints, 
diagnosis, or treatment of any bronchial asthma.  The 
induction examination report dated in February 1943 showed 
negative chest x-ray study and negative cardiovascular or 
lungs findings.  

The separation examination report dated in January 1945 was 
likewise negative for findings on examination of the 
cardiovascular system, lungs, and chest-ray.  It was noted 
that the veteran had hypertrophied tonsils but no complaints 
of any disease, wounds, or injuries.  

A separation qualification record dated in January 1946 
summarized the veteran's military occupations as 
"electrician."  The veteran "installed, tested, and 
repaired electrical fixtures. Wired tents and mess halls, 
installing lights and light fixtures.  Spliced wire with 
knife or cutting pliers and soldered and taped connections.  
Use electrician's tools.  Served in New Guinea, Leyte, 
Mendoro, Manila, Batangos, and Yokahama, Japan."  

The veteran's Form DD 214 reflected his civilian occupation 
as "asbestos worker mineral wool insulation."  

The RO received the veteran's compensation claim for a back 
disorder in February 1946.  He did not report any bronchial 
asthma or chest condition at this time.  

In development of the veteran's service connection claim for 
a back condition, chest x-ray reports dated in June 1948 and 
June 1950 showed "no abnormality of the heart and lungs."  

In May 1962, the RO received the veteran's claim for a 
bronchial or chest disorder.  He claimed that, in October 
1945, while stationed in Yokohama, Japan, he experienced 
constant "chest cold" or cold symptoms due to cold weather 
conditions.  

Upon his return to the United States in December 1945, the 
veteran stated that despite milder cold weather conditions, 
he continued to have "chest colds" and shortness of breath.  
The veteran noted that the "chest cold" and shortness of 
breath symptoms continued, post-service, and that he was 
later diagnosed with a bronchial condition by a private 
physician.  

The RO obtained two statements from the veteran's private 
treating physicians.  In a December 1961 certificate of 
attending physician signed by Dr. J. Petrelli, it was noted 
that the veteran had been treated since 1947.  The physician 
reported clinical findings of "recurrent attacks of 
asthmatic attacks -marked wheezing and shortness of breath."  

In a February 1962 certificate of attending physician signed 
by Dr. J.S. Harris, it was noted that the veteran had been 
receiving treatment "since 1947."  The physician reported 
that the veteran "had severe bronchial asthma at times" 
that required adrenaline injection for his "coarse typical 
asthmatic rales in both lungs."  The physician noted that 
the veteran received injections and vaccines "for many years 
in an attempt to desensitize him."  

The veteran's May 1962 claim was denied by the RO in a June 
1962 rating action.  The RO found that "based on all 
evidence of record it [was] held that the veteran's bronchial 
asthma condition [was] in no way related to service."  

In December 1962, the veteran testified at a personal hearing 
before the Board.  He stated that he recalled receiving any 
in-service treatment for his constant cold and shortness of 
breath symptoms.  Further, the veteran stated that, while he 
was receiving VA treatment for his service-connected back 
disability, he did not report any complaints of asthma or 
bronchial conditions.  He stated that he self-treated his 
cold conditions and other bronchial symptoms with cough 
medicines.  The first medical treatment for a bronchial 
condition was in 1947 from Dr. Petrelli, then later Dr. 
Harris, and allergy and asthma specialist.  

Based upon the entirety of the record at the time, the Board 
in its April 1963 decision denied the veteran's service 
connection claim for bronchial asthma.  There was no evidence 
of any chest complaint or disorder or bronchial asthma in the 
veteran's service medical records or at separation.  

Further, chest x-rays reports dated as early as two and a 
half years after service were negative for any findings.  As 
such, the Board found no factual basis on which to relate the 
veteran's bronchial asthma to service.  


June 1964 Board decision

In a statement received at the RO in October 1963, the 
veteran enclosed a letter from a Dr. A.A. Rubin who reviewed 
the veteran's chest x-ray reports from June 1948 and 1950.  
The doctor treated the veteran for "several episodes of 
bronchial asthma in April and May of 1962."  

The doctor also reported the veteran's history of 
intermittent attacks of asthma since service.  It was the 
physician's opinion that "asthma [might] reveal a normal 
chest x-ray and this [did] not rule out severe asthma."  
Based on the veteran's statements and his examination of the 
veteran, the doctor opined that the veteran "ha[d] chronic 
asthma apparently dating back to 1944 or 1945."  

In a December 1963 rating decision, the RO denied service 
connection for bronchial asthma finding that the medical 
opinion was speculative and based on unverified narrative of 
the veteran's past medical history, unsubstantiated by the 
evidence of record.  The RO noted that the Board's April 1963 
disallowance was solely not based on the 1948 or 1950 chest 
x-ray reports.  

The Board in its June 1964 decision, again, denied the 
veteran's claim of service connection for bronchial asthma.  
Noting its previous disallowance in April 1963 and 
consideration of the medical opinions furnished by the 
veteran, the Board conceded that "x-rays [did] not always 
show the presence of bronchial asthma," and that while 
bronchial asthma may have been present, the evidence still 
did not establish incurrence or aggravation of the disease 
"coincidentally" with the veteran's period of active 
service.  

The Board found that the presence of bronchial asthma was not 
shown in service or on discharge, that asthma was first shown 
in 1947, and that evidence added since the prior Board 
decision did not establish that bronchial asthma had its 
inception in service.  


January 1966 Board decision

In support of his claim, the veteran submitted a lay 
statement from a comrade, a first sergeant, who recalled the 
veteran "excusing himself from duty because of colds" while 
on duty in Japan in late 1945.  He did not recall whether the 
veteran reported for sick call but knew that he was bothered 
by what the veteran termed "shortness of breath."  The 
first sergeant reported excusing the veteran from truck 
loading to lighter duty because of this symptom.  The first 
sergeant noted that when the company left Japan the veteran 
still suffered from cold.  

In a May 1965 rating action, the RO denied the veteran's 
claim on the basis that the newly submitted evidence did not 
establish that bronchial asthma incurred during the veteran's 
active duty.  

In the Board's January 1966 decision, the Board held that 
"while colds with episodes of shortness of breath may have 
been present in service, the existence of chronic respiratory 
disease during active service is not demonstrated; at 
separation from service in 1946, no abnormalities of the 
respiratory systems were present."  At this time, the 
January 1966 Board decision was the last, final disallowance 
of the veteran's claim.  


March 1973 Board decision

However, in July 1972, the veteran sought to reopen his 
service connection claim for bronchial asthma.  In support of 
his claim, he submitted another lay statement from a comrade 
who shared quarters with the veteran.  

It was reported that, while stationed in Japan, the veteran 
developed a respiratory ailment with symptoms of hacking, 
persistent cough.  The veteran was reported to have went "on 
sick call often" but was told that he had a bad cold.  

The veteran was accorded a second Board hearing in January 
1973 wherein he testified that medical records were not 
properly kept during his period of active duty.  

The veteran claimed that, while stationed in Japan he often 
went on sick call for colds.  He also argued that the 
discharge examination report showed that he had an inflamed 
throat which corroborated his statements that he had 
persistent cold conditions for several months prior to his 
separation from military duty.  

In a May 1973 decision, the Board noted that in its prior 
decisions dated in 1963, 1964, and 1966 service connection 
for bronchial asthma was denied.  The Board held that the new 
evidence did not establish material facts that would change 
the Board's previous denials.  

No appeal or further attempt to reopen the veteran's service 
connection claim for bronchial asthma was received by the RO 
until November 9, 2001. 


Analysis

In this case, the moving party has not attacked the Board on 
improper procedure.  As such, consideration of any alleged 
failure to assist a veteran in the development of his claim 
is unwarranted, and in any event, cannot be the basis of CUE.  
See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

In his September 2004 CUE motion, the veteran alleged that in 
the April 1963 and June 1964 Board decisions, the Board 
"unfairly relied on its own opinion to rebut his doctor's."  
Specifically, the veteran cites to the opinion offered by Dr. 
Rubin who opined that his bronchial asthma condition had its 
onset in service.  

Given the evidence of record before the Board in its April 
1963 and June 1964 decisions, the Board finds that, even if, 
VA erred in not providing the veteran with VA examinations, 
it is unlikely that further examination would have resulted 
in a different decision.  

The veteran's treating physician, Dr. Rubin, offered the only 
nexus opinion of record at the time based that opinion on the 
veteran's narrative and not a review of the claims file.  

Even if the Board assumes that a VA examination should have 
been conducted, is not absolutely clear that a different 
result would have ensued, thus any claimed error complained 
of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c); 
Fugo v. Brown, 6 Vet. App. 40. 43-44 (1993).  

Further, with regard to the Board's March 1973 decision, the 
veteran has argued that the evidence received between 1964 
and 1973 was new and material and established that the 
veteran had in-service asthma symptoms.  On this basis, the 
veteran argued that the Board erred in failing to consider 
evidence of onset of bronchial asthma during active duty.  

The Board disagrees and finds that every document received in 
support of the veteran's claim was carefully reviewed by the 
Board in its prior decisions.  In fact, VA advised the 
veteran in a November 1964 meeting of the kinds of evidence 
needed to support his service connection claim.  The 
veteran's understanding of the rationale in the Board's two 
prior denials was noted.  

In the March 1973 decision, the Board denied reopening of the 
claim because the new evidence consisted of another lay 
statement of the veteran's observation of his hacking cough 
in service.  

That new evidence merely reiterated evidence previously 
submitted by the veteran showing lay observations of the 
veteran's physical symptoms in service.  As such, the Board 
properly disallowed the veteran's claim because the new 
evidence did not offer any material facts that would change 
the Board's prior decisions.  

In any event, the veteran's claim that the Board's March 1973 
decision amount to CUE is unsupported.  See Fugo, 6 Vet. App. 
at 45 [noting that "simply to label garden-variety types of 
error as CUE" is not sufficient to raise a viable CUE claim].  
For an error to be CUE, the veteran must show that, but for 
the error, the outcome of the decision would have been 
manifestly different.  

In summary, for the foregoing reasons and bases, the Board 
concludes that the motion for revision or reversal of the 
April 1963, June 1964, and March 1973 decisions of the Board 
that denied service connection for bronchial asthma based on 
CUE is denied.  





ORDER

The motion for revision or reversal of the April 1963, June 
1964, and March 1973 decisions of the Board that denied 
service connection for bronchial asthma based on CUE is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs



